Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the Applicant’s communication filed on 07/22/2020 in which Claims 1-20 are presented for examination.

Drawings
The applicant’s drawings submitted on 07/22/2020 are acceptable for examination purposes. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 18 recites a “A computer-readable medium storing instructions which, when executed by at least one of a plurality of processors, cause the processors to provide session synchronization across multiple devices, the session synchronization comprising…” Further, paragraph [0227] in the PG-pub of the current application states that  “the functionality of the flow diagram of FIG. 16 is implemented by software stored in memory or other computer readable or tangible medium, and executed by a processor” However, the usage of the phrase “computer readable medium” is broad per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F. 3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter).
The Examiner suggests that the Applicant replace the term “computer-readable medium” with the term “non-transitory computer-readable medium” to the medium as recited in the claim(s) in order to properly render the claim(s) in statutory form in view of their broadest reasonable interpretation in light of the originally filed specification. Applicant is suggested to review page 4 of the and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009, under section II. Subsection (c), which describes a “non-transitory computer readable medium” being patent-eligible subject matter.
As to dependent claims 19-20, they are rejected under 35 U.S.C. § 101 for depending upon the non-statutory subject matter recited by independent claim 13.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These include.
US 20190261169 A1 – Kamal which managing digital identities associated with users and, in particular, to systems and methods for managing digital identities in multiple regions, through multiple identity providers, while providing for policy enforcement in connection with the digital identities.
US 20150070585 A1– SHARIF - gateway collects information about the user's patterns of behaviour for the system provider, and can be used to directly obtain feedback from the users.
US 20180089320 A1- Hanson - use in enabling filters, based on identifiers of a user, prior to querying multi-tenant data structures, and in particular, to limiting queries to multi-tenant data structures, based on the user and/or tenant initiating the queries, such that only results associated with the user and/or tenant are returned in response to the queries.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438.  The examiner can normally be reached on Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVANS DESROSIERS/Primary Examiner, Art Unit 2491